 1   DEANNA L. FORBUSH (6646)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   dforbush@foxrothschild.com
     Attorneys for Defendant Keolis Transit America, Inc.
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   TEAMSTERS, CHAUFFEURS,                             Case No.: 3:21-CV-00167-MMD-CLB
     WAREHOUSEMEN AND HELPERS AND
11   PROFESSIONAL, CLERICAL, PUBLIC
     AND MISCELLANEOUS EMPLOYEES,                       DEFENDANT KEOLIS TRANSIT
12   LOCAL UNION NO. 533,                               AMERICA, INC.’S MOTION FOR
                                                        EXTENSION OF TIME TO RESPOND
13                        Petitioner,                   TO PLAINTIFF’S PETITION
           v.
14
     KEOLIS TRANSIT AMERICA, INC., A
15   Delaware Corporation;
16                        Respondent.
17

18          Respondent, Keolis Transit America, Inc. (“Keolis”), by and through its undersigned

19   counsel and pursuant to Nev. R. Civ. P. 6(b)(1)(B)(i), hereby files this Motion for Extension of

20   Time to Respond to the Petition filed by Petitioner, Teamsters, Chauffeurs, Warehousemen,

21   Helpers, and Professional, Clerical, Public, and Miscellaneous Employees, Local Union No.

22   533 (the “Union”) originally due May 5, 2021, and in support states:

23           1.     The Union filed the instant matter on April 9, 2021.

24           2.     Keolis’ lead counsel, Arturo Ross, Esquire, joined Fox Rothschild, LLP on

25   April 5, 2021, and has been diligently working to transfer client files from his former firm. Mr.

26   Ross brought in excess of 250 matters with him, many of which, including the instant matter,

27   are being assigned to other lawyers at Fox Rothschild due to the volume.

28           3.     On April 14, 2021, counsel for the Union, Matthew J. Gauger, sent a letter to

                                                    1
 1   Mr. Ross enclosing a courtesy copy of the “Complaint” [sic] and stating that “Tiffany Crain
 2   will follow-up with you regarding Waiver of Service and other procedural matters once she
 3   returns next week.” (A true and correct copy of the letter is attached as Exhibit “A.”)
 4            4.     According to the docket, notwithstanding the Union’s representation regarding
 5   Waiver of Service (“Waiver”), without making contact with Respondent’s counsel, Ms. Crain
 6   filed a return of service of summons on April 21, 2021.
 7            5.     On April 26, 2021, counsel for Keolis wrote to Union counsel and inquired
 8   about the waiver, or in the alternative, seeking a brief extension of time of until May 26, 2021,
 9   within which to file a responsive pleading. (A true and correct copy of the email is attached as
10   Exhibit “B.”)
11            6.     On April 28, 2021, Ms. Crain responded refusing all professional courtesy and
12   denying the request, stating that the “matter is urgent and cannot afford delay.” This, despite
13   that fact that had Keolis executed a Waiver, the response date would be June 14, 2021, at the
14   earliest. (A true and correct copy of the letter is attached as Exhibit “C.”)
15            7.     This is the Respondent’s first request for an extension of time to file a reply.
16            8.     The Union is seeking to enforce an arbitration award, despite that the matter is
17   not yet ripe for consideration by this Court.
18            9.     Defendant requires additional time to adequately brief the issues before the
19   Court.
20            10.    The extension of time requested herein is not sought for purposes of delay or
21   any other improper purpose.
22            11.    This matter is not set for trial and neither the parties, nor the Court, will be
23   prejudiced as a result of the extension of time requested herein.
24            12.    In light of the foregoing, Defendant requests an additional twenty (21) days to
25   respond to Plaintiff’s Petition. Accordingly, provided the instant request is granted, Defendant
26   will serve a response to the Complaint on or before May 26, 2021.
27   ///
28
                                                      2
 1          WHEREFORE, Defendant, Keolis Transit America, Inc. respectfully requests entry of
 2   an Order granting an extension of time within which to serve a response to Plaintiff’s Petition to
 3   and including May 26, 2021 and granting such other and further relief as is just and proper.
 4          Dated this 3rd day of May, 2021.
 5                                                  FOX ROTHSCHILD LLP
 6                                                  /s/ Deanna L. Forbush__________________
                                                    DEANNA L. FORBUSH (6646)
 7                                                  1980 Festival Plaza Drive, #700
                                                    Las Vegas, Nevada 89135
 8                                                  Attorneys for Respondent
                                                    Keolis Transit America, Inc.
 9

10
                                                     IT IS SO ORDERED.
11

12                                                    Dated: May 3, 2021

13

14
                                                      __________________________________
15                                                    UNITED STATES MAGISTATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that I am an employee of Fox Rothschild LLP, and that on the 3rd day of
 3   May, 2021, a copy of the foregoing DEFENDANT KEOLIS TRANSIT AMERICA, INC.’S
 4   MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S PETITION
 5   was served via the Court’s electronic filing system to the parties listed below:
 6          Kristina L. Hillman
            Tiffany L. Crain
 7          Sean W. McDonald
            Law Offices of Kristina L. Hillman
 8          Affiliated with Weinberg, Roger & Rosenfeld
            1594 Mono Avenue
 9          P.O. Box 1987
            Minden, Nevada 89423
10          Attorneys for Petitioner
11

12
                                                   /s/ Natasha Martinez
13                                                 An employee of Fox Rothschild LLP
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                                          INDEX OF EXHIBITS
 2   EXHIBIT        DESCRIPTION
        A           Letter from Matthew J. Gauger to Arturo Ross, dated April 14, 2021
 3
         B          Email from Lori Armstrong Halber to Dusty James and Matthew Gauger, dated April 26,
 4                  2021
 5       C          Letter from Kristina L. Hillman to Lori Armstrong Halber, dated April 28, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
     122362960.v1
          EXHIBIT A
Letter from Matthew J. Gauger
to Arturo Ross, dated April 14,
             2021
        EXHIBIT B
Email from Lori Armstrong
 Halber to Dusty James and
Matthew Gauger, dated April
          26, 2021
          EXHIBIT C
Letter from Kristina L. Hillman
  to Lori Armstrong Halber,
      dated April 28, 2021
